Citation Nr: 1522559	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-18 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

Although the Veteran initially appealed the denial of claims for service connection for blastomycosis and gastroesophageal reflux disease (GERD), he did not perfect his appeal as to these issues by filing a Substantive Appeal after the issuance of the May 2013 statement of the case (SOC).  See 38 C.F.R. §§ 20.200 (2014) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case); 38 C.F.R. § 20.302(c) (2014).  Accordingly, these issues are not in appellate status.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the issuance of the May 2013 SOC, additional pertinent evidence has been added to the claims file.  In April 2015 the Veteran specifically asked VA to remand his appeal for the AOJ to review this evidence in the first instance.  Therefore, the Board finds that a remand for AOJ review of this evidence and the issuance of a supplemental statement of the case (SSOC) is required.  See 38 C.F.R. § 19.31 (2014).  

Additionally, the record shows that the Veteran received ongoing treatment for his service-connected PTSD.  Therefore, while the appeal is in remand status, ongoing VA medical records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014).   

Finally, as the Veteran's last VA examination for PTSD was in 2012, the Veteran should be provided with another VA examination to ascertain the current severity of his PTSD.  

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Obtain relevant VA treatment records dating since February 2013 and associate them with the claims file. 

2.  Provide the Veteran with a VA examination to determine the current nature and extent of his PTSD.  The claims file should be provided to the examiner in connection with the examination.  The examiner shall conduct all indicated tests and studies and all clinical findings should be reported in detail.  The examiner should comment on the impact the Veteran's PTSD symptoms have on his ability to maintain gainful employment. 

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record to include evidence added to the claims file since the May 2013 SSOC.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

